

114 S2075 IS: American Worker Health Care Tax Relief Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2075IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Brown (for himself, Mr. Leahy, Ms. Hirono, Mrs. Shaheen, Mr. Sanders, Mr. Bennet, Mr. Schumer, Mr. Casey, Mr. Murphy, Mr. Blumenthal, Mr. Franken, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored
			 health coverage and to express the sense of the Senate that the resulting
			 revenue loss should be offset. 
	
 1.Short titleThis Act may be cited as the American Worker Health Care Tax Relief Act of 2015. 2.Repeal of excise tax on high cost employer-sponsored health coverage (a)In generalChapter 43 of the Internal Revenue Code of 1986 is amended by striking section 4980I.
 (b)Conforming amendmentSection 6051 of the Internal Revenue Code of 1986 is amended— (1)in paragraph (14) of subsection (a), by striking section 4980I(d)(1) and inserting subsection (g), and
 (2)by adding at the end the following:  (g)Applicable Employer-Sponsored CoverageFor purposes of subsection (a)(14)—
 (1)In generalThe term applicable employer-sponsored coverage means, with respect to any employee, coverage under any group health plan made available to the employee by an employer which is excludable from the employee’s gross income under section 106, or would be so excludable if it were employer-provided coverage (within the meaning of such section 106).
 (2)ExceptionsThe term applicable employer-sponsored coverage shall not include— (A)any coverage (whether through insurance or otherwise) described in section 9832(c)(1) (other than subparagraph (G) thereof) or for long-term care,
 (B)any coverage under a separate policy, certificate, or contract of insurance which provides benefits substantially all of which are for treatment of the mouth (including any organ or structure within the mouth) or for treatment of the eye, or
 (C)any coverage described in section 9832(c)(3) the payment for which is not excludable from gross income and for which a deduction under section 162(l) is not allowable.
 (3)Coverage includes employee paid portionCoverage shall be treated as applicable employer-sponsored coverage without regard to whether the employer or employee pays for the coverage.
 (4)Governmental plans includedApplicable employer-sponsored coverage shall include coverage under any group health plan established and maintained primarily for its civilian employees by the Government of the United States, by the government of any State or political subdivision thereof, or by any agency or instrumentality of any such government.
							(5)Cost of coverage
 (A)Health fsasIn the case of applicable employer-sponsored coverage consisting of coverage under a flexible spending arrangement (as defined in section 106(c)(2)), the cost of the coverage shall be equal to the amount determined under rules similar to the rules of section 4980B(f)(4) with respect to any reimbursement under the arrangement, reduced by the contributions described in subsection (a)(14)(B).
 (B)Archer msas and hsasIn the case of applicable employer-sponsored coverage consisting of coverage under an arrangement under which the employer makes contributions described in subsection (b) or (d) of section 106, the cost of the coverage shall be equal to the amount of employer contributions under the arrangement.
 (C)Allocation on a monthly basisIf cost is determined on other than a monthly basis, the cost shall be allocated to months in a taxable period on such basis as the Secretary may prescribe..
 (c)Clerical amendmentThe table of sections for chapter 43 of the Internal Revenue Code of 1986 is amended by striking the item relating to section 4980I.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2017. 3.Sense of the Senate related to offsetting the revenue loss from repeal of the excise tax on high cost employer-sponsored health coverageIt is the sense of the Senate that the revenue loss resulting from the repeal of the excise tax on high cost employer-sponsored health coverage under section 4980I of the Internal Revenue Code of 1986 should be offset to ensure that the Patient Protection and Affordable Care Act continues to reduce the deficit while improving health coverage for millions of Americans.
		